Citation Nr: 1442233	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel wounds.

2.  Entitlement to compensation, under the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as residuals of a hernia repair.

``
REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO declined reopen a previously denied claim involving residuals of a hernia repair, as well as denied service connection for residuals of shrapnel wounds.  In June 2011, the Veteran filed a notice of disagreement (NOD) as to the claim for residuals of a hernia repair.  In August 2011, he filed an NOD as to the claim for residuals of shrapnel wounds.  In June 2012, separate statements of the case (SOCs) were issued as to each issue on appeal.  The June 2012 SOC addressing the claim for residuals of a hernia repair reopened the claim and denied it on the merits.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  A supplemental statement of the case (SSOC) was issued in May 2014.  

The Board notes that the RO characterized, and adjudicated, the Veteran's claim involving hernia disability as a petition to reopen a previously denied claim.  However, the Board notes that the original January 2006 rating decision denied service connection without any consideration of whether the Veteran was entitled to compensation under 38 U.S.C.A. § 1151.  Notably, evaluation of a section 1151 claim does not involve consideration of service connection principles; rather, the benefit sought is under a distinct legal scheme which, if granted, is as if service-connected.  In connection with the June 2010 claim from which this appeal ensues, the Veteran claimed compensation solely under the provisions of 38 U.S.C.A. § 1151.  Under these circumstances, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for a hernia disability is not necessary.  Rather, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 warants de novo adjudication.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In August 2014, a Deputy Vice Chairman advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

Pertinent to the claim for service connection, the Veteran claims that he was injured by shrapnel when a grenade exploded near him during basic training.  The Veteran states that a piece of shrapnel was removed from his left shoulder in 1976 at John F. Kennedy Hospital in West Palm Beach, Florida.  He also claims that a second piece of shrapnel was found in his left chest.  See March 2011 Statement.

In September 2011, the Veteran was afforded a VA skin disorders examination.  The examiner noted that the Veteran reported that a grenade went off near him in basic training in 1973.  The Veteran reported no problems immediately after, but had swelling in his supraclavicular area several years later and a piece of shrapnel was removed in 1976.  The examiner stated that the Veteran's recent X-rays revealed more shrapnel still in place.  The examiner also indicated that the shrapnel was originally misdiagnosed as a cyst.  

The Board notes that the Veteran's service treatment records include no mention of a grenade explosion near the Veteran.  They do, however, indicate that the Veteran was treated for a cyst in the supraclavicular area.  The record also does not contain treatment records showing the reported removal of a piece of shrapnel in 1976.  The Board notes that, although this potentially relevant evidence has been identified, there has been no attempt to obtain this evidence.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  If such records exist, they could confirm the Veteran's claim that he was injured with shrapnel when a grenade exploded near him during service.  As such, on remand, the AOJ should attempt to obtain the claimed 1976 treatment records from John F. Kennedy Hospital in West Palm Beach, Florida.

Regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Veteran has stated that he initially had a surgical procedure at the Memphis VA Medical Center (VAMC) to repair a left inguinal hernia.  He claims that as a result of that surgery, he was required to undergo another procedure and suffered nerve damage, severed nerves, and two other ruptures.  See July 2010 Report of General Information.  

In May 2011, the Veteran was afforded a VA examination to determine whether the Veteran has any additional chronic disability as a result of a left inguinal exploration ablation performed in September 1995.  In his report, the examiner noted that the Veteran was original scheduled for laparoscopic left hernia repair in August 1994.  That procedure was converted to an open repair with mesh.  The Veteran reported that after the surgery he had chronic pain in the left pelvic area and inner thigh.  The Veteran was treated with exploration of the left inguinal region with ablation to the left iliohypogastric and ilioinguinal nerves in September 1995.  The Veteran reported that he still continues to have stinging and burning occasionally, but it is much less severe.  The Veteran had a right inguinal hernia repair in March 2006 and umbilical hernia repair with mesh in April 2008.  The Veteran reported that he cannot exercise due to pain.  He also reported numbness below the incision in the left groin.  The examiner opined that it is at least as likely as not that the Veteran's left ilioinguinal and left iliohypogastric nerve injuries are complications of the left inguinal hernia repair.  Although the ablation procedure caused significant improvement, the examiner stated that the Veteran still has chronic pain issues in the left groin.  The examiner also opined that it is less likely as not that the right inguinal hernia is the result of the left inguinal hernia repair.  His rationale was that the incision for the left inguinal hernia is not in the vicinity of the right inguinal hernia.  He stated that he could opine as to the cause of the umbilical hernia without resorting to speculation.  

The examiner provided an addendum opinion later in May 2011 to address whether the Veteran's left ilioinguinal and left iliohypogastric nerve injuries are complications that are ordinary risks of the left inguinal exploration ablation performed in September 1995.  The examiner stated that the injuries to the ilioinguinal and iliohypogastric nerves occurred as a result of the initial left inguinal hernia repair in 1994.  He stated that the September 1995 procedure did not result in any complications.  

The medical evidence currently of record indicates that the left ilioinguinal and left iliohypogastric nerve injuries were complications from the 1994 hernia surgery, as alleged.  However, the record does not include competent medical opinion addressing whether the proximate cause of such injuries was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  Such findings are needed to evaluate the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As such, on remand, the AOJ should obtain an addendum opinion from the individual who examined the Veteran, and provided an addendum opinion, in May 2011.  The AOJ should only arrange for the Veteran to undergo another examination in connection with his section 1151 claim if the prior examiner is unavailable, or another examination is needed to provide the requested opinion

On remand, to ensure that all due process met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Columbia VAMC dated to May 2014; however, more recent records from these facilities may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Columbia VAMC, dated since May 2014.  The AOJ must follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records, to particularly include the above-referenced 1976 records from the John F. Kennedy Hospital in West Palm Beach, Florida.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  In adjudicating each claim, the AOJ should consider all evidence added to the record since the last adjudication of the claim.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Columbia VAMC any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records, to particularly include the above-referenced 1976 treatment records from John F. Kennedy Hospital in West Palm Beach, Florida.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the May 2011 VA examiner to provide an addendum opinion.  

If the examiner who conducted the May 2011 VA examination is unavailable, or another examination is needed to provide the requested opinion, such an examination should be scheduled.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether the proximate cause of the Veteran's additional disabilities-left ilioinguinal and left iliohypogastric nerve injuries-identified as complications of the 1994 surgery was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



